DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 35-36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 35 recites the limitation "the plant supplement delivery assembly supplements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 35 cites of a method for recycling components of the plant supplement delivery insert but it is unclear if the cited steps of removing the spent insert and replacing the insert follows the definition of “recycling”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “recycling” in claim 35 is used by the claim to mean “removing the spent insert and replacing the insert,” while the accepted meaning is “converting (waste) into reusable material” or “use again”. The term is indefinite because the specification does not clearly redefine the term. Similarly to claim 36, the method steps comprise of “discarding the insert and reusing the remaining components of the assembly”, which does not seem to follow the accepted meaning of “recycling”. Even if Applicant means to not include all the steps to complete the method, it is unclear if the method actually includes recycling because none of the steps include “converting (waste) into reusable material” or “use again”. How can claim 35 claims a method for recycling if it does not actually include a step for recycling? It stops at disposing and replacing the spent insert. For the purposes of examination, the Examiner interprets the claim to mean only discarding the spent insert and reusing the remaining components of the assembly. 
Dependent claim 36 fails to solve this deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 25-33, 37-40, 42-45, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, in view of Bouet (US 3,335,913).
Regarding claim 16, Joo Won teaches of (Fig. 3a and hereinafter based on the Espacenet translation) a plant supplement delivery assembly insert (p. 2 lines 15-19, stem injector for use in trees), the insert comprising:
collapsible sidewalls (corrugated container 130 defines folded sidewalls) extending between a discharge end (inlet rim 131) and a butt end (butt end of corrugated container 130) to define a container (corrugated container 130) configured to house a plant supplement (p. 6 lines 74-77, container 130 is filled with a chemical solution); and
a stem extending from the discharge end, the stem defining a conduit in fluid communication with the container (injection pipe 200 defines a conduit in fluid communication with the container 130).
Joo Won does not appear to teach of the butt end configured to operably engage a biased member. 
Bouet is in the field of fluid dispensers and teaches of an insert (Fig. 1, container 9) the butt end configured to operably engage a biased member (Fig. 1, Col. 2 lines 55-58, the bottom of the container 9 rests on a push-plate 10 subjected to the action of a spring 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Woo to incorporate the teachings of Bouet to have the butt end configured to operably engage a biased member in order to provide continuous pressure to the insert, thereby ensuring continuous and complete expulsion of the supplement. 

Regarding claim 17, Joo Won as modified teaches of the invention in claim 16, and further comprising a flange extending from the stem (Fig. 3a, p. 7 lines 222-223 hitting tube 210 is more protruded than the insertion part 201 of stem 200).

Regarding claim 25, Joo Won as modified teaches of the invention in claim 16, wherein collapsible sidewalls of the container are configured as bellows (Fig. 3a, sidewalls of the corrugated container 130 are bellows).

Regarding claim 26, Joo Won teaches of (Fig. 3a) a method for providing plant supplements (p. 2 lines 15-19, stem injector for use in trees) using an insert comprising  
collapsible sidewalls (corrugated container 130 defines folded sidewalls) extending between a discharge end (inlet rim 131) and a butt end (butt end of corrugated container 130) to define a container (corrugated container 130) configured to house a plant supplement (p. 6 lines 74-77, container 130 is filled with a chemical solution); and
a stem extending from the discharge end, the stem defining a conduit in fluid communication with the container (injection pipe 200 defines a conduit in fluid communication with the container 130),
the method comprising operably engaging the biased member with the butt end (biased member incorporated from Bouet has a butt end and is operably engaged) of the container (corrugated member 130) to collapse the collapsible sidewalls of the container (Fig. 3b, sidewalls defined by the corrugated member 130 is collapsed and the biased member incorporated from Bouet would collapse the corrugated member 130) and provide the plant supplement (p. 6 lines 74-77, chemical solution in the container 130) from the container (130) through the stem into a plant (p. 2 lines 15-19, device is a stem injector to trees).
Joo Won does not appear to teach of the butt end configured to operably engage a biased member.
Bouet is in the field of fluid dispensers and teaches of an insert (Fig. 1, container 9) the butt end configured to operably engage a biased member (Fig. 1, Col. 2 lines 55-58, the bottom of the container 9 rests on a push-plate 10 subjected to the action of a spring 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Woo to incorporate the teachings of Bouet to have the butt end configured to operably engage a biased member in order to provide continuous pressure to the insert, thereby ensuring continuous and complete expulsion of the supplement.

Regarding claim 27, Joo Won as modified teaches of the invention in claim 26, and further comprising (Fig. 3a) inserting the container (130) into a housing (container 130 is installed in a container 110).

	Regarding claim 28, Joo Won as modified teaches of the invention in claim 27, and further comprising (Fig. 3a) fixedly engaging the container (130) within the housing (110) (p. 4 lines 108-113, inlet rim 131 is sealed downward at an inner lower end of the container 130).

	Regarding claim 29, Joo Won as modified teaches of the invention in claim 28, and wherein the fixedly engaging the container (130) within the housing (110) comprises receiving a fixed portion of the container (130) within a recess of the housing (interior of the housing 110) (the inlet rim of the container 130 is a fixed portion of the container 130 received within a recess of the housing 110).

	Regarding claim 30, Joo Won as modified teaches of the invention in claim 26, and further comprising slidably engaging a sheath (120) with the housing (110) about the container (130) to engage the biased member (biased member incorporated from Bouet located at the butt end of the container 130) (Annotated Fig. 1 below, the sheath 120 is slidably engaged with the housing about the container 130 to engage with the biased member incorporated from Bouet by pushing down on the sheath as indicated by the arrow).


    PNG
    media_image1.png
    523
    372
    media_image1.png
    Greyscale

Annotated Fig. 1: Incorporated Biased Member of Bouet onto the device of Joo Won 

	Regarding claim 31, Joo Won as modified teaches of the invention in claim 30 and wherein (Annotated Fig. 1 above) the slidably engaging comprises compressing a spring (incorporated spring of Bouet is compressed) between the sheath (120) and the butt end of the container (130).

	Regarding claim 32, Joo Won as modified teaches of the invention in claim 28, and further comprising inserting the stem portion of the container (130) into a plant (p. 2 lines 15-19, device is a stem injector to trees). 

Regarding claim 33, Joo Won as modified teaches of the invention in claim 32, and wherein the inserting comprises rotating the housing to provide rotational force to the stem (p. 7 lines 232-340, the injection pipe 200 is rotated left and right, which Examiner notes can be from providing rotational force to the housing, to be inserted and removed from the plant). 

Regarding claim 37, Joo Won teaches of (Fig. 3a) a plant supplement delivery assembly (p. 2 lines 15-19, stem injector for use in trees), the assembly comprising:
a housing (liquid container 110) having exterior sidewalls (has side walls) defining a chamber (housing 110 defines a chamber);
the insert of claim 16 (cited hereinabove) received within the chamber of the housing (corrugated container 130 is received within the liquid container 110).
Joo Won does not appear to teach of a releasably biased member within the housing and operably aligned to forcibly engage the container upon release.	
	Bouet teaches of (Fig. 1) a releasably biased member within the housing (Fig. 1, spring 11 within case 1) and operably aligned to forcibly engage the container (container 9) upon release (Fig. 1, Col. 2 lines 55-58, the bottom of the container 9 rests on a push-plate 10 subjected to the action of a spring 11 bearing on the bottom of the case 1 to compress the container 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Bouet of a releasably biased member within the housing and operably aligned to forcibly engage the container upon release in order to provide continuous pressure of the insert, thereby ensuring continuous and complete expulsion of the supplement. 

	Regarding claim 38, Joo Won as modified teaches of the invention in claim 37, and wherein (Fig. 3a) the exterior sidewalls of the chamber (sidewalls of the chamber defined by housing 110) extend between a nose end (outlet 112) and an insert receiving end (opening 111).

	Regarding claim 39, Joo Won as modified teaches of the invention in claim 38, and wherein (Fig. 3a) the nose end (112) defines an opening (outlet 112) configured to receive a portion of the insert (receives a portion of the tip of insert 130).

	Regarding claim 40, Joo Won as modified teaches of the invention in claim 39, and wherein (Fig. 3b) the portion of the insert (130) defines the stem (when the stem 200 is connected to the insert 130, a portion of the insert 130 defines the stem 200) and the opening (112) receives the stem (opening 112 receives the stem 200).

Regarding claim 42, Joo Won as modified teaches of the invention in claim 39, and wherein (Fig. 3a) the nose end (112) defines a recess (outlet 112) configured to receive a portion of the insert (receives the tip of the insert 130).

Regarding claim 43, Joo Won as modified teaches of the invention in claim 39, and wherein (Fig. 3b) the portion of the insert is a flange (when the stem is connected, it is a portion of the insert 130 and the flange is defined as hitting tube 210).

Regarding claim 44, Joo Won as modified teaches of the invention in claim 37 and further comprising (Fig. 3a) a sheath (compression cylinder 120) configured to operably engage the housing (sheath 120 operably engages with the housing 110), the sheath (120) having sidewalls (sidewalls of sheath 120) extending from a rim of an opening to a head end (extends from an opening 111 to a head end by numeral 120).

Regarding claim 45, Joo Won as modified teaches of the invention in claim 44, and wherein (Fig. 3a) the sheath (120) is fixedly engaged with the housing (fixedly engaged by a locking jaw 116 to housing 110).

Regarding claim 50, Joo Won as modified teaches of the invention in claim 44, and further comprising (Fig. 3a) complimentary portions of the exterior sidewalls (locking jaws 116 of the exterior sidewalls) of the housing (110) and the sheath sidewalls (sidewalls of sheath 120) configured to releasably engage the housing to the sheath (p. 6 lines 191-199, sheath 120 is caught by a locking jaw 116 to releasably engage the housing 110 to the sheath 120).

Regarding claim 51, Joo Won as modified teaches of the invention in claim 50, and wherein (Fig. 3a) the complimentary portions (116) define at least one row of teeth (locking jaw 116 defines a tooth) and at least a single tooth (locking jaw 116 defines a tooth) engageable to affix the sheath in relation to the housing (p. 6 lines 191-199, sheath 120 is caught by a locking jaw 116 to affix the sheath 120 to the housing 110).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, as modified by Bouet (US 3,335,913), as applied to claim 17 above, and further in view of Spohn et al. (US 9,669,206), hereinafter Spohn.
Regarding claim 18, Joo Won as modified teaches of the invention in claim 17, but does not appear to teach of wherein the flange is configured as one wing of the stem.
Spohn is in the field of fluid dispensers and teaches of (Fig. 16) wherein the flange (external wings 1775) is configured as one wing of the stem (has one or more wings 1775 on stem 1776).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Spohn of wherein the flange is configured as one wing of the stem in order to generally provide mechanical advantage to connect the stem to the container as motivated by Sphon in Col. 30 lines 63-66. 

Regarding claim 19, Joo Won as modified teaches of the invention in claim 18, and further comprising another wing opposing the one wing of the stem (Spohn teaches of another wing opposing the one wing 1775 of the stem 1776).

Regarding claim 20, Joo Won as modified teaches of the invention in claim 18, but does not appear to teach of herein the one wing extends from the stem to a tip, the wing narrowing at the tip.
Spohn teaches of (Fig. 16) wherein the one wing (1775) extends from the stem to a tip (tip by outer surface 1789), the wing narrowing at the tip (wing 1775 narrows at the tip).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Spohn wherein the one wing extends from the stem to a tip, the wing narrowing at the tip in order to allow a user’s fingertip to easily wrap around the wing and provide additional mechanical advantage to connect the stem to the container or to twist the device into a tree.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, as modified by Bouet (US 3,335,913), as applied to claim 16 above, and further in view of Song et al. (JP 2015149990), hereinafter Song.
Regarding claim 21, Joo Won as modified teaches of the invention in claim 16, but does not appear to teach of further comprising a plurality of raised portions extending along the stem. 
Song is in the field of plant injectors and teaches of further comprising a plurality of raised portions extending along the stem (Fig. 1, insertion guide 342 along injection tube 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Song of further comprising a plurality of raised portions extending along the stem in order to facilitate the insertion of the stem into the tree by using the raised portions to drill into the tree. 

Regarding claim 22, Joo Won as modified teaches of the invention in claim 21, and wherein the raised portions define threading configured to assist inserting or removing the stem from an orifice (Song teaches of raised portions 342 as threading configured to assist inserting or removing the stem from an orifice).

Regarding claim 23, Joo Won as modified teaches of the invention in claim 16, but does not appear to teach of further comprising a removable tip sealing the conduit of the stem.
Song teaches of a removable tip sealing the conduit of the stem (p. 8 of the translation para. 2, lid 35 seals the conduit of the stem 34 and is removed by being cut off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Song to have a removable tip sealing the conduit of the stem in order to prevent the solution from dripping out of the container until it is ready for use.

Claims 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, as modified by Bouet (US 3,335,913), as applied to claim 16 and 40 above, and further in view of Gelblum et al. (US 2016/0058946), hereinafter Gelblum. 
Regarding claim 24, Joo Won as modified teaches of the invention in claim 23, but does not appear to teach of wherein the tip is configured to be snapped away from the stem.
 Gelblum is in the field of fluid delivery and teaches of wherein the tip (Fig. 14, tab 188) is configured to be snapped away from the stem (Fig. 14, ¶0186, break-away tab 188 of discharge neck 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Gelblum of wherein the tip is configured to be snapped away from the stem in order to prevent the solution from dripping out of the container until it is ready for use and to easily remove the tip without the need of a tool.

Regarding claim 41, Joo Won as modified teaches of the invention in claim 40, but does not appear to teach of wherein the opening of the nose end defines a nose sheath configured to receive the stem.
Gelblum teaches of (Fig. 45) wherein the opening of the nose end (opening at distal end 32 of bellows assembly 20) defines a nose sheath (neck 636) configured to receive the stem (neck 636 receives the discharge neck 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Gelblum of wherein the opening of the housing defines a nose sheath configured to receive the stem in order to facilitate reloading of the housing, thereby minimizing costs. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, as modified by Bouet (US 3,335,913), as applied to claim 26 above, and further in view of Lee Gi Ju (KR 101708403B1), hereinafter Lee Gi. 
	Regarding claim 34, Joo Won as modified teaches of the invention in claim 26, but does not appear to teach of further comprising monitoring the level of plant supplement provided. 
	Lee Gi is in the field of plant injectors and teaches of comprising monitoring the level of plant supplement provided (¶0028, check the amount of chemical solution stored in the space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Lee Gi of further comprising monitoring the level of plant supplement provided in order to ensure delivery of a desired amount of solution and to know whether the insert needs refilling. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, in view of Bouet (US 3,335,913) and Mauget (US 3,130,519).
Regarding claim 35, Joo Won teaches of a method for recycling components of a plant supplement delivery assembly supplements using one insert comprising collapsible sidewalls (corrugated container 130 defines folded sidewalls) extending between a discharge end (inlet rim 131) and a butt end (butt end of corrugated container 130) to define a container (corrugated container 130) configured to house a plant supplement (p. 6 lines 74-77, container 130 is filled with a chemical solution); and
a stem extending from the discharge end, the stem defining a conduit in fluid communication with the container (injection pipe 200 defines a conduit in fluid communication with the container 130).
Joo Won does not appear to teach of the butt end configured to operably engage a biased member, 
the method comprising after providing plant supplements from the one insert, removing the spent one insert from the plant supplement delivery assembly and replacing the spent one insert with another insert.
Bouet is in the field of fluid dispensers and teaches of an insert (Fig. 1, container 9) the butt end configured to operably engage a biased member (Fig. 1, Col. 2 lines 55-58, the bottom of the container 9 rests on a push-plate 10 subjected to the action of a spring 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Woo to incorporate the teachings of Bouet to have the butt end configured to operably engage a biased member in order to provide continuous pressure to the insert, thereby ensuring continuous and complete expulsion of the supplement.
Mauget is in the field of plant injectors and teaches of (Fig. 1) after providing plant supplements (Fig. 2, liquid of body 13) from the one insert (container 10), removing the spent one insert from the plant supplement delivery assembly (fluid injection device) and replacing the spent one insert with another insert (Col. 5 lines 28-36, when the feeding tube 28 is set into a trunk of a tree, the container 10 can simply be pulled away from the feeding tube, leaving the tube in place in the tree, and then be replaced by another filled container, which Examiner notes can be replaced after the insert has been spent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Mauget of the method comprising after providing plant supplements from the insert of claim 16, removing the spent insert from the assembly and replacing the spent insert with a sealed insert in order to continue providing more plant supplements through the device and minimize the cost of replacing the whole assembly.  

Regarding claim 36, Joo Won as modified teaches of the invention in claim 35, but does not appear to teach of further comprising discarding the spent one insert and reusing the remaining components of the assembly.
Mauget teaches of further comprising discarding the spent one insert (container 10) (Col.  6 lines 7-10, spent container 10 is disposed) and reusing the remaining components of the assembly (Col. 5 lines 28-36, reusing the feeding tube and the remaining components of the assembly and just replacing the insert 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Mauget of further comprising discarding the spent one insert and reusing the remaining components of the assembly in order to minimize the cost of replacing the whole assembly and just replacing the insert.  

Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Joo Won Joon (KR 100849863B1), hereinafter Joo Won, as modified by Bouet (US 3,335,913), as applied to claim 45 above, and further in view of Markussen (US 2008/0306446).
Regarding claim 46, Joo Won as modified teaches of the invention in claim 45, but does not appear to teach of further comprising a rod extending from the releasably biased member.
Markussen is in the field of fluid delivery and teaches of (Fig. 6) further comprising a rod (dose setting member 21) extending from the releasably biased member (extends from spring element 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Markussen of further comprising a rod extending from the releasably biased member in order to have an actuator device in which a user can push on to push the solution out of the insert as motivated by ¶0047 and Figs. 6-8 in Markussen. 

Regarding claim 47, Joo Won as modified teaches of the invention in claim 46, but does not appear to teach further comprising an opening within the head of the sheath, the opening configured to receive the rod.
Markussen teaches of further comprising an opening within the head of the sheath (opening by mechanical stop 24 in sheath 19), the opening configured to receive the rod (opening receives rod 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Markussen of further comprising an opening within the head of the sheath, the opening configured to receive the rod in order to separate the rod from the releasably biased member. 

Regarding claim 48, Joo Won as modified teaches of the invention in claim 47, but does not appear to teach further comprising complimentary portions of the rod and opening of the head configured to releasably bias the member in relation to the insert.
Markussen teaches of (Fig. 6) further comprising complimentary portions of the rod and opening of the head (a portion of the rod 21 is complimentary to the opening of the head such that it fits through) configured to releasably bias the member (releasably bias the spring element 23) in relation to the insert (in relation to the drive member 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Markussen of further comprising complimentary portions of the rod and opening of the head configured to releasably bias the member in relation to the insert in order to coordinate the rod to the bias member such that it is operably engageable. 

Regarding claim 49, Joo Won as modified teaches of the invention in claim 44, but does not appear to teach further comprising a spring within the sheath, the spring operably engaging the releasable biasing member.
Markussen teaches of (Fig. 6-8) a spring (spring 22) within the sheath (housing 19), the spring (22) operably engaging the releasable biasing member (23) (¶0047-0049, the spring 22 biased the releasable biasing member 23 and spring 22 operably engages the member 23 when the user pushes down on release member 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joo Won to incorporate the teachings of Markussen of further comprising a spring within the sheath, the spring operably engaging the releasable biasing member in order to an actuator device in which a user can push on the releasably biasing member to push the solution out of the insert as motivated by ¶0047 and Figs. 6-8 in Markussen.

Response to Arguments
	Applicant’s arguments (Remarks, pp. 14-15) with respect to the rejection of claims 26, 32, 41-43, and 47-49 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. Examiner notes that the §112(b) rejection for claims 35-36 is still upheld, as detailed hereinabove. While Applicant argues that there is not a need to provide all steps in completing the method and that the preamble provides the context, the steps must still encompass some part of the context. How could the claim be about recycling if it does not actually claim a step for recycling?  

Applicant's arguments (Remarks, pp. 10-12) filed 09/08/2022 with respect to the rejection of the claims under §103 have been fully considered but they are not persuasive. 
	Applicant argues that Joon does not teach of the insert because tube 130 cannot be considered an insert. The Examiner respectfully disagrees. 
	An insert can be anything placed inside another object. The tube 130 of Joon is placed inside the injection main body 100. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647